—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Westchester County (DiBlasi, J.), dated May 14, 1997, which, upon a nonjury verdict on the issue of damages, finding that the plaintiff had failed to prove damages, in effect, is in favor of the defendant and against her.
*716Ordered that the judgment is affirmed, without costs or disbursements.
The medical evidence supports a finding that the plaintiff, who had mitral valve prolapse syndrome and a chronic spinal condition, suffered only heart palpitations and pain to her back as a result of an altercation she had with the defendant. Recognizing that the court’s conclusion rested largely on considerations relating to the credibility of the witness, its determination to award no damages to the plaintiff in this case should not be disturbed (see, Northern Westchester Professional Park Assocs. v Town of Bedford, 60 NY2d 492, 499; Matter of Fasano v State of New York, 113 AD2d 885, 888). O’Brien, J. P., Ritter, Thompson, Friedmann and Goldstein, JJ., concur.